            Case 1:15-cv-08725-GBD-RWL Document 243 Filed 09/10/19 Page 1 of 1




                                                                                            767 Fifth Avenue
                                                                                    New York, NY 10153-0119
                                                                                         +1 212 310 8000 tel
                                                                                         +1 212 310 8007 fax

                                                                                            John A. Neuwirth
                                                                                             +1 212 310 8297
September 10, 2019                                                                    john.neuwirth@weil.com




Honorable George B. Daniels
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

Re: UMB Bank, N.A. as Trustee v. Sanofi, Case No. 1:15-cv-08725-GBD-RWL

Dear Judge Daniels:

We write jointly on behalf of Defendant Sanofi and Plaintiff UMB Bank, N.A., pursuant to Rule IV.B of
Your Honor’s Individual Practices, to request a modification to the page limits with respect to the
parties’ motions for summary judgment, which are due to be filed on Friday, September 13, 2019.

Rule IV.B of Your Honor’s Individual Practices requires prior approval of the Court before a party may
file an opening or opposition memorandum of law that exceeds twenty-five (25) pages or a reply
memorandum of law that exceeds ten (10) pages. The parties respectfully submit that additional pages
are necessary to address the issues to be presented in the parties’ respective motions for summary
judgment. The parties therefore jointly request leave to submit opening and opposition memoranda of
law that are not to exceed forty (40) pages in length, and reply memoranda of law that are not to exceed
fifteen (15) pages in length.

Respectfully submitted,

WEIL, GOTSHAL & MANGES LLP                       CAHILL GORDON & REINDEL LLP


 s/ John A. Neuwirth                              s/ Charles A. Gilman
John A. Neuwirth                                 Charles A. Gilman
767 5th Avenue                                   80 Pine Street
New York, NY 10153                               New York, NY 10005
Telephone: 212-310-8297                          Telephone: 212-701-3403
john.neuwirth@weil.com                           cgilman@cahill.com
Attorneys for Defendant                          Attorneys for Plaintiff


WEIL:\97177078\1\71937.0101
